HALL, Justice
(concurring and dissenting):
I concur with the law stated in the majority opinion but am compelled to dissent from the application thereof to the facts of the instant case.
*1390I agree that the letter of December 28, 1977, did not effectively exercise the option to accelerate payment of the note inasmuch as it was premature; however, said letter was clearly notice of default. Following the majority’s analysis, defendants had 30 days thereafter to make the required semiannual payment. I do not believe that tender of the delinquent installment would have been, as stated by the majority, a “vain and useless thing.” Relationships between the parties remained amicable, yet there was never even an attempt to make the delinquent payment. On February 3, 1978, defendant Anderson wrote plaintiff the following letter:
Dear John [John Hough, president of plaintiff corporation]:
I recently returned from working on board a cruise ship in the Caribbean for a couple of weeks, and I was both surprised and disturbed when I became aware of the recent correspondence that has transpired between you and Dean Booth. I was under the impression that the December note due to you from our organization had been paid and taken care of.
* * * * * *
Not being a legal mind, I don’t know exactly where we stand at this point in regards to straightening this matter out, but I want you to know that my intentions are certainly honorable and I hope that among the three of us, you, Dean and myself, that we can resolve this matter amicably and as soon as possible. I’m sorry for any inconvenience it may have caused you, and send my warmest personal regards.
On February 22, 1978, Hough responded, in pertinent part, as follows:
Dear Bill [Bill Anderson, president of defendant corporation]:
I just got back last Friday, February 17, after nearly three weeks overseas, and my secretary had sent me a copy of your letter of February 3. For your information, I am enclosing copies of all correspondence on this note payment matter, including copies of the acceleration notice and even Dean Booth’s letter to me of December 15, stating that “I have forwarded your notice of payment due under the note from Stallion Music, Inc., to the bookkeeper in Nashville, and you should be receiving a check shortly.”
* * * * # #
What I really don’t understand is, why the payment due December 1st was not paid, and as of this date, there has been no offer even to make that installment payment.
* * * * * *
Frankly, Bill, the late payment of the first two installments by 9 days and 17 days, respectively, as well as the “excuse” letter of December 15 that the statement has been forwarded to bookkeeping for payment and the subsequent attitude expressed by Dean Booth in his letters alarm me to the extent that I now want the entire principal amount and interest to be paid and to put this entire matter behind me.
I will ait [sic] a few more days before starting any action to give you a chance to reflect on ■ this and telephone me. [Emphasis added.]
I do not believe that plaintiff’s ineffective attempt to exercise the acceleration clause in December cut off its contractual rights thereafter. The letter of February 22, 1978, clearly exercised plaintiff’s option to accelerate; and it was exercised more than 30 days after the December 28, 1977 notice of default. Plaintiff’s complaint was subsequently filed on April 14, 1978.
Without specifying when the option was exercised, the trial court ruled as follows: “From all of the evidence the Court finds that the Note was legally accelerated.” The trial court may well have applied the foregoing analysis. In any event, this Court has held that we will affirm a trial court’s decision if we can do so on a proper ground even though the trial court assigned an incorrect reason.1
*1391Concluding as I do, that the option was properly exercised, plaintiff is also entitled to attorney’s fees. The promissory note provided as follows:
In case this note is collected by law, as through an attorney at law, all costs of collection, including ten per centum (10%) of the principal and interest as attorney’s fees, shall be paid by the maker hereof. The trial court’s findings included the following:
4. That the remaining balance on the promissory note is the sum of $35,169.96.
6. That it became necessary for plaintiff to employ an attorney to bring this action.
7. That defendants agreed to pay plaintiff 10 percent of the principle [sic] amount of the note for the benefit any [sic] use of plaintiff’s attorney.
Based on the contract and the evidence presented, the court could reasonably conclude that “Plaintiff is entitled to judgment against the defendant in the sum of $3,500 for attorney’s fees.”
Finally, I agree with the majority’s treatment with defendant’s claim for an offset. The trial court found that defendants received full consideration for the $8,491.50 at the time of the execution of the promissory note. There is substantial, credible evidence in the record to sustain the court on this finding as well as on all others.
I would affirm all aspects of the decision and judgment of the trial court.
STEWART, J., concurs.

. Allphin Realty v. Sine, Utah. 595 P.2d 860(1979).